  AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        California


      (ERMIP ,MKLXS[IV ERH XLSWI WMQMPEVP] WMXYEXIH        )
                                                             )
                                                             )
                                                             )
                           Plaintiff(s)                      )
                                                             )
                               v.                                            Civil Action No. 5:20-cv-03639
                                                             )
 CELESTRON ACQUISITION, LLC, SYNTA CANADA INT’L ENTERPRISES
LTD., SKY-WATCHER USA, SKY-WATCHER CANADA, SW TECHNOLOGY )
CORP., OLIVON MANUFACTURING CO. LTD., OLIVON USA, LLC, COREY )
  LEE, SYLVIA SHEN, JEAN SHEN, JOSEPH LUPICA, DAVE ANDERSON, )
                 LAURENCE HUEN, and DOES 1-50,
                                                             )
                          Defendant(s)                       )

                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) 7II %XXEGLQIRX -




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: 1EXXLI[ &SVHIR )WU
                                         &6%92,%+)= &36()2 004
                                          'EPMJSVRME 7XVIIX XL *PSSV
                                         7ER *VERGMWGS '% 



         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


  Date:
                                                                                         Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $                    .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                                  ATTACHMENT I


Defendant                             Address
Celestron Acquisition, LLC            c/o Agent for Service of Process:
                                      Paracorp Incorporated
                                      2804 Gateway Oaks Dr. #100
                                      Sacramento, CA 95833
Synta Canada Int’l Enterprises Ltd.   4035 Williams Rd.
                                      Richmond, BC VJE 1J7
Sky-Watcher USA                       475 Alaska Avenue
                                      Torrance, CA 90503
Sky-Watcher Canada                    475 Alaska Avenue
                                      Torrance, CA 90503
SW Technology Corporation             c/o Agent for Service of Process:
                                      Corey Lee
                                      2835 Columbia Street
                                      Torrance, CA 90503
Olivon Manufacturing Co. Ltd.         11880 Hammersmith Way
                                      Richmond, BC V7A 5C8
Olivon USA, LLC                       c/o Jean Shen
                                      5525 Coley Ave
                                      Las Vegas, NV 89146
Corey Lee                             2835 Columbia Street
                                      Torrance, CA 90503
Sylvia Shen                           10462 Modesto Place
                                      Delta, BC Canada
Jean Shen                             5525 Coley Ave
                                      Las Vegas, NV 89146
Joseph Lupica                         40610 Calle Santa Monica
                                      Indio, CA 92203
Dave Anderson                         7377 101st St. N.
                                      St. Paul, MN 55110
Laurence Huen                         7200 Belair Drive
                                      Richmond, BC, Canada




                                           1
